
	

114 HRES 633 IH: Recognizing the important work of Meals on Wheels America and senior nutrition programs throughout the Nation in addressing hunger and isolation and improving the health and quality of life for millions of our Nation’s seniors each year.
U.S. House of Representatives
2016-03-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		114th CONGRESS
		2d Session
		H. RES. 633
		IN THE HOUSE OF REPRESENTATIVES
		
			March 1, 2016
			Mr. Loebsack (for himself, Ms. Jenkins of Kansas, Mr. McGovern, Mr. LoBiondo, Mr. Young of Iowa, Mr. Lewis, Mr. Van Hollen, Mrs. Bustos, Mr. Payne, Mr. Peters, Ms. Clarke of New York, Ms. Esty, Ms. Pingree, Mr. Takai, Ms. Slaughter, Mr. Levin, Mr. Danny K. Davis of Illinois, Mr. Brendan F. Boyle of Pennsylvania, Mr. Larsen of Washington, Mr. Bost, and Mr. Deutch) submitted the following resolution; which was referred to the Committee on Education and the Workforce
		
		RESOLUTION
		Recognizing the important work of Meals on Wheels America and senior nutrition programs throughout
			 the Nation in addressing hunger and isolation and improving the health and
			 quality of life for millions of our Nation’s seniors each year.
	
	
 Whereas Meals on Wheels America is the oldest and largest organization in the Nation and represents community-based senior nutrition programs in every State that provide nutritious meals to our most vulnerable Americas;
 Whereas thousands of meals on wheels programs under the Older Americans Act of 1965 (both congregate and home-delivered) provide a vital lifeline to millions of men and women in cities, suburban areas, and rural communities across America to seniors 60 years of age or older who are homebound, struggling with hunger, isolated, or otherwise vulnerable and at risk;
 Whereas meals on wheels programs (both congregate and home-delivered) provide nutritious meals, friendly visits, and wellness and safety checks, to individuals who suffer from long-term chronic conditions, as well as those who may just need short-term assistance;
 Whereas good nutrition is essential to supporting and promoting health, and the meals provided by meals on wheels programs (both congregate and home-delivered) through volunteers and staff protect and contribute to the overall health and well-being of America’s seniors;
 Whereas meals on wheels programs are proven and effective public-private partnerships saving significant taxpayer dollars and expenses, often paid through Medicare and Medicaid, by reducing falls, avoiding unnecessary trips, admissions and readmissions to the hospital, expediting recovery from illness, and delaying or preventing institutionalization for seniors in need;
 Whereas meals on wheels programs (both congregate and home-delivered) serve this Nation’s over-60 population, which is rapidly growing and projected to increase dramatically each year over the next several decades;
 Whereas the demand and need for the meals on wheels programs will continue to increase at an astounding pace;
 Whereas meals on wheels programs are needed to free vulnerable seniors from hunger and social isolation;
 Whereas, on March 22, 1972, President Richard Nixon signed into law a measure that amended the Older Americans Act of 1965 and established a national nutrition program for seniors 60 years and older;
 Whereas in 2002, Meals on Wheels America established the March for Meals campaign to recognize the historic month and the importance of the Older Americans Act of 1965 nutrition programs (both congregate and home-delivered), and to raise awareness about the escalating problem of senior hunger and isolation in America;
 Whereas meals on wheels programs across the Nation have recruited more than 2,600 Members of Congress, governors, local elected officials, celebrities, and prominent community leaders as champions to help raise awareness for senior hunger and to participate in March for Meals activities; and
 Whereas the 2016 observance of March for Meals provides an opportunity to support Meals on Wheels programs that deliver vital and critical services by donating food, volunteering services, and raising awareness to reduce senior hunger and isolation: Now, therefore, be it
	
 That the House of Representatives— (1)recognizes and honors the important work of Meals on Wheels America and senior nutrition programs throughout the Nation in giving voice to and addressing senior hunger and isolation, and improving the quality of life, for millions of our Nation’s seniors each year;
 (2)recognizes and honors the important role Meals on Wheels America and senior nutrition programs’ March for Meals celebrations play in increasing awareness of the growing unmet need for, and in raising additional non-Federal funds and soliciting volunteers to support and assist, these programs in accomplishing their important missions;
 (3)recognizes and honors meals on wheels volunteers as the backbone of the program and that they deliver not only nutritious meals to seniors and individuals with disabilities who are at significant risk of hunger and isolation, but also caring concern and attention to their welfare; and
 (4)encourages Members of Congress to support their local senior nutrition programs by participating in their annual March for Meals events and by delivering meals to homebound seniors and serving them in a congregate setting in a community within their district or State throughout the year.
			
